..   -   Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 1 of 18 PageID #: 5
                                                                     181.1-CC00613

                                IN THE MISSOURI CIRCUIT COURT
                                                                                          I
                              FOR THE ELEVENTH JUDICIAL CIRCUIT                          {/)

                                    COUNTY OF ST. CHARLES                                ()
                                                                                         :;-
                                                                                         Cl
                                                                                         ~



           S'i\TINTER GROUP, INC.,                   )                                   ro
                                                                                         ~0


                                                     )                                   0
                                                                                         .....,
                 Plaintiff,                          )                                   (")
                                                                                         c
                                                     )
           v.                                        )
                                          )              JURYTRIALDEMANDED
           THRIVE CONSTRUCTION, LLC djb/a )
           THRIVE CONSTRUCTION,                      )
                                                     )
                Serve:                               )
                Northwest Registered Agent Ser       )
                Registered Agent                     )
                1900 E. Golf Road, Ste. 950A         )
                Schaumburg, IL 60173                 )
                                                     )
                Buck Baumer, Manager                 )
                2607 Rockport Lane, Apt. 207         )
                Naperville? IL 60564-4775            )
                                                     )
                Buck Baumer, Manager                 )
                Or Person in Charge                  )
                2863 West 95th Street                )
                Naperville, IL 60564                 )
                                                     )
           ALAN JOSEPH a/k/a RAlan and               )
           djb/a THRIVE CONSTRUCTION,                )
                                                     )
                Serve:                               )
                2607 Rock:Port Lane, Apt. 207        )
                Naperville, IL 60564-4775            )
                                                     )
                2863 West 95th Street                )
                Naperville, IL 60564                 )
                                                     )
           BUCKR. BAUMERT,                           )
                                                     )
                Serve:                               )
                2607 Rockport Lane, Apt. 207         )
                Naperville, IL 60564-4775            )
                                                     )
                2863 West 95th Street                )
                Naperville, IL. 60564                )
                Defendants.                          )

                                                 1




                                                                            EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 2 of 18 PageID #: 6                    rn
                                                                                                 ro
                                                                                                 ()

                                                                                                 3::?.
                                                                                                 ()
                                                                                                 ru
                                                                                                 -<
                                                                                                 11

                       CLASS ACTION JUNK-FAX PETITION                                            ro
                                                                                                 a.


         Plaintiff Swinter Group, Inc. , brings this junk-fax class action, on behalf of

 itself and all others similarly situated, against Defendants under the Telephone
                                                                                                 0

  Consumer Protection Act of i991, as amended by the Junk Fax Prevention Act of

  2005, 47 U.S.C. § 227, and the regulations promulgated thereunder (TCPA).                      c_
                                                                                                 c
                                                                                                 ::J
                                                                                                 Cl)

                      PARTIES, JURISDICTION, AND VENUE                                           N
                                                                                                 0
                                                                                                 N
                                                                                                 0__,.
         1.        Plaintiff Swinter Group, Inc., is a Missouri corporation in good              CX>

                                                                                                 0
                                                                                                 N
  standing with the Missouri Secretary of State.

         2.        Defendant Thrive Construction, LLC d/b/a Thrive Construction, is

  an Illinois limited liability company.

         3.        ~issouri   Revised Statutes § 351.574-4 states, in part, that ."[e]very

  foreign corporation now doing business in or which may hereafter do business in

  this state without a certificate of authority shall be subject to a fine of not less

  than one thousand dollars to be recovered before any court of competent

  jurisdiction."

         4.        Thrive Construction, LLC, does not have. a certificate of authority

  issued by the Missouri Secretary of State to transact business in Missouri.

         5.        Defendant Alan Joseph a/k/ a R Alan and d/b/a Thrive

  Construction. is an indiyidual who, on information and belief, resides in Illinois.

         6.        The website www.thriveconstruction11c.com, states, "Contact us at:

  Alan Joseph 815.345.0721 alanj@thriveconstructionllc.com."

         7.        Missouri Revised Statutes § 417.20 states "[t]hat every name under


                                               2




                                                                                     EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 3 of 18 PageID #: 7




 which any person shall do or transact any business in this state, other than the

 true name of such person, is hereby declared to be a fictiti ous name, and it shall

 be unlawful for any person to engage in or transact any business in this state

 under a fictitious name without first registering same with the secretary of state

 as herein required."
                                                                                              c_
                                                                                              c
                                                                                              ::i
                                                                                              ct>
        8.     "Thrive Construction" was not registered by Defendant Thrive                   N
                                                                                              0
                                                                                              N
 Construction, LLC, or Defendant Joseph as a fictitious name with the Missouri                0__.
                                                                                              co

 Secretary of State.

        9.     Defendant Buck R. Baumert is an individual who resides in Illinois.

        10.    This Court has personal jurisdiction over Defendants under 47

 U.S.C. § 227(b)(3), because they sent multiple illegal faxes into Missouri, they

 transact business within this state, or they have committed tortious acts within

 this state, including conversion of fax recipients' paper, ink, and toner, and the

 unauthorized occupation of Plaintiffs fax line.

        11.    Venue is proper under Missouri Revised Statutes§ 508.010.

                                     THE FAX

        12.    On or about February 20, 2017, Defendants, or someon e acting on

 their behalf, i.e., EasyLink Services International Corporation, used a telephon e

 facsimile machine, computer, or other device to send to Plaintiffs telephone

 facsimile machine at (314) 678-0116 an       un~olicited   advertisement, a true and

 accurate copy of which is attached as Exhibit 1 (Fax).

        13.    Plaintiff received the.Fax through Plaintiffs facsimile machine.



                                          3



                                                                                  EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 4 of 18 PageID #: 8




          14.       The Fax constitutes material advertising the quality or commercial

 availability of any property, goods, or services.

          15.       On its first page, the Fax states that it is from "Thrive Construction"
                                                                                                                           0
 and "R Alan" as follows:

 _F_ro_
     . m~~_T_h_ri_v_e_c_:o_
                          · n_s_t~r_
                                   u_ct_i_o_n~~~~~~~~~~~                                                                   (_
                                                                                                                           c
                                                                                                                           :J
                                                                                                                           (!)
 To; True North Outdoor                                                       From: Thrive Construcfon                     N
     Ken Eo.igeman                                                                  R Alan                                 0
     (314} 676-011 '1                                                               (815} 345-0721   Fax: {847) 906-8686   N
                                                                                                                           0
                                                                                                                           -'
                                                                                                                           co
                                                                                                                            I
                                                                                                                           0
          16.       Page three of the Fax contains, in part, the following:                                                N




            FRO.M ~ Thrive Crm~rruc(ion
                          ') •~' ()· "'~ ~';<.J'.-~,_,
                          h· ~> .         YV , .,., , (.1:-)ih
                                                       ,'l, .
                                                               ~~'l"•(•t
                                                               1• • ~t t,,,


                          ·N~pervilli.:1,    JL. 60564
                          J.b~:.LY,.~gg)J~.~n·:~~-~;LPJJX~,\(ffa~rn,.9.:U.~f;9.Q:~.

          17.       The Fax includes a request for a proposal for construction work.

          18.       The Fax refers t o "BB-Bid."

          19.       "BB-Bid allows users to m essage invitations to bid and requests for

 quote to their private vendors as well as those in The Blue Book's industry

 leading database of subcontractors, suppliers and manufacturers. Messages can

 be sent at no charge via email or standard fax. The Blue Book offers a Priority

 Fax option as well."                 www.buildingonline.com /apps/news/article/5621 Oast

 visited June 19, 2018).

          20.       The Fax, on page 1, includes in part the following language:




                                                                 ·4



                                                                                                            EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 5 of 18 PageID #: 9




                                                      ~                     • Corrtinued Next Page·


    ·~ BLUEBOOK                      to ;•••m llo w 10       lr.1iek .on~ m an*9i> y oUT proJ•~t l•,dJ tf)1011;   ,.,
    B uilding & Constluction         Th~ Cl~ D ~ pro/~:.t l~~ d •)'~lr m.          -aJJJ BB·Bld :.support

     NETWORK..                       ~11.:1   :iC3· ?2-1 3

                                                                                                                                       0
                                                                                                                                       ~·
                                                                                                                                       c
         21.    The Fax, on page 1, stat es, in part, "Go to www.thebluebook.com."

         22.    Such website includes a list of various products:                                                                      c_
                                                                                                                                       c
                                                                                                                                       :::J
                                                                                                                                       Cl>
                                                                                                                                       j\J
                                                                                                                                       _o
                                                                                                                                       j\J
                                                                                                                                       0
                                                                                                                                       -"
                                                                                                                                       co




 www.thebluebook.com (last visited June 19, 2018).

         23.    There    are    charges              for          some              products                  advertised    on

 www.thebluebook.com.

         24.    Defendants have sent at least three oth er facsimile transmissions of

 material advertising the quality or commercial availability of property, goods, or

  services to Plaintiff and, on information and belief, to at least 40 other persons as

  part of a plan to broadcast fax advertisements, of which the Fax is an example,

  or, alternatively, the Fax was sent on behalf of Defendants.

         25.    Defendants approved, authorized and participated in the scheme to

 broadcast fax advertisements by (a)          di~ecting            a list to be purchased or assembled,

  (b) directing and supervising employees or third parties t o send the faxes, (c)




                                                        5



                                                                                                                           EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 6 of 18 PageID #: 10                  m
                                                                                                (])
                                                                                                ~
                                                                                                0J
                                                                                                ()
                                                                                                ru
                                                                                                -<
                                                                                                :::!"!
  creating and approving all or part of the fax form to be sent, or (d) determining             (])
                                                                                                a.. .

  the number and frequ ency of the facsimile transmissions.

         26.    Defendants had a high degree of involvement in, actual n otice of, or
                                                                                                0
                                                                                                ~-
  ratified the unlawful fax broadcasting activity and failed to take steps to prevent           !:::.


  such facsimile transmissions.
                                                                                                L
                                                                                                c
                                                                                                ::::>
                                                                                                r.:
         27.    Defendants created, made, or ratified the sending of the Fax and                N
                                                                                                _o
                                                                                                N
                                                                                                0
  other similar or identical facs imile advertisements, which Defen dants sent or               o:>


  caused to send t o Plaintiff and to other members of the class defined below.

         28.    The    Fax,    and   the   other   simil ar   or   identical    facsimile

  advertisements, sent by or on b ehalf of Defendants, is part of Defendants' work

  or operations to market produ cts, goods, or services and to drive traffic to the

  website on the Fax where additional products and services are advertised or

  promoted.

         29.    The Fax sent to Plaintiff, and the oth er facsimile advertisement s

  sent by or on behalf of Defendants, lacked a clear and conspicuous notice

  informing the recipient of the ability and means t o avoid future unsolicited

  advertisem ents.

         30.    Defendants' practice was no only t o transmit faxed adve1tisements

  in conjunction with initial requests for proposals but also to send a reminder to

  bid via facsimile or to have third parties do such transmissions.

         31.    Plaintiff received    an   unsolicited    Reminder     to      Bid faxed

  advertisement from or on behalf of Defendants and it lacked a proper opt-out

  notice on the fax's first page.

                                            6



                                                                                    EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 7 of 18 PageID #: 11




        32.     Under the TCPA and 47 C.F.R. § 64.12oo(a)(4)(iii), the opt-out

  notice required for all facsimile advertisements must meet the following criteria:
                                                                                              ....
                                                                                              (/)




         (A)   The notice is clear and conspicuous and on the first page of
               the advertisement;                                                             ()
                                                                                              ::;·
                                                                                              ()
                                                                                              ~.

         (B)   The notice states that the recipient may m ake a request to                    0
                                                                                              :;::·
               the sender of the advertisement !fOt to send any future                         I
                                                                                              L
               advertisements to a t elephone facsimile machine or                            C
                                                                                              :::>
               machines and that failure to comply, within 30 days, with                      ::0
                                                                                              N
               such a request meeting the requirements under paragraph                        0
                                                                                               N
               (a)(4)(v) of this section is unlav.rful;                                       0_.
                                                                                              00
                                                                                               I

         (C)   The nptice sets forth the requirements for an opt-out request                  .o
                                                                                              N
               under paragraph (a)(4)(v) of this section

         (D)   The notice includes-

                (1)    A domestic contact telephone number and facsimile
                       machine number for the recipient to transmit such a
                       request to the sender; and
                (2)    If neither the required telephone number nor
                       facsimile machine number is a toll-free number, a
                       separate cost-free mechanism including a Web site
                       address or e-mail address, for a recipient to transmit a
                       request pursuant to such notice to the sender of the
                       advertisement. A local telephone number also' shall
                       constitute a cost-free mechanism so long as recipients
                       are local and will not incur any long distance or other
                       separate charges for calls made to such nuu~bcr; and

         (E)   The t elephone and facsimile numbers and cost-free
               mechanism identified in the notice must permit an
               individual or business to make an opt-out request 24 hours a
               day, 7 days a week.

         33.    Senders of unsolicited fax ads must fully comply with the opt-out

  notice requirements of 47 C.F.R. § 64.12oo(a)(4)(iii).

         34.    The Fax and Defendants' similar facsimile advertisements lacked a

  notice stating · that the recipient may make a request to the sender of the

  advertisement not to send future advertisements to a telephone facsimile

                                           7



                                                                                  EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 8 of 18 PageID #: 12




  machine or machines and that failure to comply, within 30 days, with such a

  request meeting 47 C.F.R. § 64.12oo(a)(4)(v)'s requirements is unlawful.

        35.      The transmissions of facsimile advertisements, including the Fax,

  to Plaintiff, lacked a notice that complied with 47 U.S.C. § 227(b)(1)(C) and 47

  C.F.R. § 64.12oo(a)(4)(iii).
                                                                                              L..
                                                                                              c
                                                                                              ::>
                                                                                              :!)

                 Defendants faxed the same or other. substantially similar facsimile          N
                                                                                              0
                                                                                              N
                                                                                              0
  advertisements to the members of the Class in Missouri and throughout the                   .......
                                                                                              CJj




  United States without first obt aining the recipients' prior express invitation or

  permission.

         37.     Defendants violated the TCPA by transmitting the Fax to Plaintiff

  and to the    ~lass   memb ers without obtaining their prior express invitation or

  permission and by not displaying the proper opt-out notice required by 47 C.F.R.

  § 64.12oo(a)(4).

         38.     Defendants knew or should have known that (a) facsimile

  advertisements, including the Fax, were advertisements, (b) Plaintiff and the

  other Class members had not given their prior invitation or permission to receive

  facsimile advertisements, (c) no established business relationship existed with

  Plaintiff and the other Class members, and (d) such facsimile advertisements did

  not display a proper opt-out notice.

         39.     Defendants failed to determine correctly the legal restrictions on

  the use of facsim.ile transmissions and the application of those restrictions to

  facsimile advertisements, including the Fax, both to Plaintiff and the Class.



                                             8



                                                                                  EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 9 of 18 PageID #: 13




        40.    Pleading in the alternative to the allegations that Defendants

  knowingly violated the TCPA, Plaintiff alleges Defendants did not intend to send

  transmissions of facsimile advertisements, including the Fax, to any person                 Cl>
                                                                                              (/)

                                                                                              0
  where such transmission was not authorized by law or by the recipient, and to

  the extent that any transmissions of facsimile advertisement was sent to any
                                                                                              c_
                                                                                              c
                                                                                              :::i
  person and such transmission was not authorized by law or by the recipient, such            "'
                                                                                              N
                                                                                              0

  transmission was made based on either Defendants' own understanding of the                  N
                                                                                              0
                                                                                              co
  law or on the representatio!1s of others on which Defendants reasonably relied.             0
                                                                                              N



         41.   The transmissions of facsimile advertisements, including the Fax,

  to Plaintiff and the Class caused concrete and personalized injury, including

  unwanted use and destruction of their property, e.g., toner or ink and paper,

  caused undesired wear on hardware, interfered with the recipients' exclusive use

  of their property, occupied recipients' fax machines and fax lines for the period of

  time required for the electronic transmission of the data, and interfered with

  their business or personal communications and privacy interests.

                         CLASS ACTION ALLEGATIONS

         42.    Plaintiff brings this class action on behalf of the following class of

  persons, hereafter, the "TCPA Class" or "Class":

         All persons in the United States who, on or after four years prior to
         the filing of this action, (1) were sent by or on behalf of Defendants
         a telephone facsimile message of material advertising the
         commercial availability or quality· of any property, goods, or
         services, (2) with respect to whom Defendants cannot provide
         evidence of prior express invitation or permission for the sending of
         such faxes, and (3) either (a) with.whom Defendants did not have
         an established business relationship, or (b) the fax identified in
         subpart (1) of this definition (i) did not display a clear and
         conspicuous opt-out notice on the· first page stating that the

                                           9



                                                                                  EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 10 of 18 PageID #: 14




          recipient may make a request to the sender of the advertisement not
          to send any future advertisements to a telephone facsimile machine
          or machines and that failure to comply, within 30 days, with such a
          request meetjng the requirements under 47 C.F.R. §
          64.12oo(a)(4)(v) is unla•vful, (ii) lacked a telephone number for
          sending the opt-out request, or (iii) lacked a facsimile number for                  0
         ·s ending the opt-out request.

         43.      Excluded from the Class are Defendants, their employees, their               L
                                                                                               c
                                                                                               ::::l
                                                                                               CD

   agents, and members of the judiciary.                                                       "'
                                                                                               0
                                                                                               l'0
                                                                                               0
                                                                                               .....
         44.      This case is appropriate as a class action because:                          co

                                                                                               0
                                                                                               l'0

         a.           Numerosity. On information and belief, based in part on review of

         the sophisticated Fax and online research, the Class includes at least 40

         persons and is so numerous thatjoinder of all.members is impracticable.

         b.           Commonality.    Questions of fact or law common to the Class

         predominate over questions affecting only individual Class members, e.g. :

                 i.       Whether Defendants · engaged in a pattern ·of sending
                          unsolicited fax advertisements;
                1i.       Whether the Fax, and other faxes transmitted by or on behalf
                          of Defendants, contains material advertising the commercial
                          availability·of any pr·. 1perty, goods or services;
               m.         Whether the Fax, and other faxes transmitted by or on behalf
                          of Defendants, contains material advertising the quality of any
                          property, goods or services;
                iv.       The manner and method Defendants used to compile or obtain
                          the list of fax numbers to which Defendants sent the Fax and
                          other unsolicited faxed advertisements;
                v.        Whether Defendants faxed advertisements without first
                          obtaining the recipients' prior express invitation or
                          perm1ss10n;
                vi.       Whether Defendants violated 47 U.S.C. § 227;
               vii.       Whether Defendants willingly or knowingly violated 47 U.S.C.
                          § 227;
               vm.        Whether Defendants violated 47 C.F.R. § 64.1200;


                                               10




                                                                                   EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 11 of 18 PageID #: 15




               lX.        Wheth er the Fax, and the other fax advertisements sent by or
                          on behalf of Defendants, displayed the proper opt-out notice          CJ)

                          required by 47 C.F.R. § 64.12oo(a)(4);                                0
                                                                                                :::r
                x.        Whether the Court should award statutory damages per TCPA             OJ
                                                                                                ro
                          violation per fax;                                                    rJ)

                                                                                                0
               Xl.        Whether the Court should award treble damages per TCPA                ~r
                                                                                                c
                          violation per fax;
              .xii.       Whether the Court should enJom Defendants from sending
                          TCPA-violating facsimile advertisements in the future; and            c....
                                                                                                c
                                                                                                ::::>
              xiii.       "Whether Defendants, on account of its software and system for        (!)
                                                                                                N
                                                                                                0
                          sending faxed requests for bids, had high degree of                   N
                          involvement in, or actual notice of, the unlawful activity and        0
                                                                                                .....
                          failed to take steps to prevent such facsimile transmissions.         co
                                                                                                0
                                                                                                N


         c.           Typicality. Plaintiffs claim is typical of the other Class members'

         claims, because, on information and belief, the Fax was substantially the

         same as the faxes sent by or on behalf of Defendants to the Class, and

         Plaintiff is making the same claim and s"eeking the same relief fo r itself and

         all Class members based on the same statute and regulation.

         d.           Adequacy. Plaintiff will fairly and adequately protect the interests

         of the other Class members. Plaintiffs counsel is experienced in TCPA

         class actions, having litigated more than 90 such cases, anC:. .i·rnving been

         appointed class counsel in multiple cases. Neitl1er Plaintiff nor its counsel

         has interests adverse or in conflict with the Class members.

         e.           Superiority. A class action is the superior method for adjudicating

         this controversy fairly and efficiently. The interest of each individual Class

         member in controlling the prosecution of separate claims is small and

         individual actions are not economically feasible.




                                                11




                                                                                    EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 12 of 18 PageID #: 16




         45.    The TCPA prohibits the "use of any telephone facsimile machine,

   computer or other device to send an unsolicited advertisement to a telephone

   facsimile machine." 47 U.S.C. § 227(b)(1).
                                                                                                0
                                                                                                :::;·
                                                                                                (")

         46.    The TCPA defines "unsolicited advertisement," as "any material                  c


   advertising the commercial availability or quality of any property, goods, or                L
                                                                                                c
                                                                                                ::J
   services which is transmitted to any person without that person's express                    CD
                                                                                                f\.)
                                                                                                0
                                                                                                 N
   invitation or permission." 47 U.S.C. § 227(a)(4).                                            0__..
                                                                                                CD


          47.   The TCPA provides:

         Private right of action. A person may, if otherwise permitted by the
         laws or rules of court of a state, bring in an appropriate court of that
         state:

                (A)    An action based on a violation of this subsection or
                the regulations prescribed under this subsection to enjoin
                such violation,

                (B)    An action to recover for actual monetary loss from
                such a violation, or to receive $soo in damages for each such
                violation, whichever is greater, or

                 (C)    Both such actions.

   47 U.S.C. § 227(b)(3)(A)-(C) .

          48.    The TCPA also provides that the Court, in its discretion, may treble

   the statutory damages if a defendant "willfully or knowingly" violated Section

   227(b) or the regulations prescribed thereunder.

          49.    "A facsimile broadcaster will be liable for violations of [Section

   64.12oo(a)(4)]. . . , including the inclusion of opt-out notices on unsolicited

   advertisements, if it demonstrates a high degree of involvement in, or actual

                                             12


                                                                                    EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 13 of 18 PageID #: 17




  notice of, the unlawful activity and fails to take steps to prevent such facsimile

  transmissions." 47 C.F.R. § 64.12oo(a)(4)(vii).

         50.    Because the TCPA is essentially a strict liability statute, Defendants
                                                                                                        Q
                                                                                                        .....
                                                                                                        ()

  are liable to Plaintiff and the Class even if Defendants only acted negligently.                      c



         51.    Defendants' actions caused concrete and particularized harm to                          (_
                                                                                                        c
                                                                                                        ::I

  Plaintiff and the Class, as                                                                           "'
                                                                                                        f\.)
                                                                                                        0
                                                                                                        f\.)
                                                                                                        0
                                                                                                        ....>.
         a.     receiving Defendants' faxed advertisements caused the recipients to                     co
                                                                                                        0
                                                                                                        N
                lose paper and toner consumed in printing Defendants' faxes;

         b.     Defendants' actions inteiiered with the recipients' use of the

                recipients' fax machines and telephone lines;

         c.     Defendants' faxes cost the recipients time, which was wasted time

                receiving, reviewing, and routing the unlawful faxes, and such time

                otherwise would have been spent on business activities; and

         d.     Defendants' faxes unlawfully interrupted the recipients' privacy

                iuterests in being left alone ancl intruded upon their sedt:. E.; ')l'~ .

         52.    Defendants intended to cause damage to Plaintiff and the Class, to

   violate their privacy, to interfere with the recipients' fax machines, or to

   consume the recipients' valuable time with Defendants' advertisements;

   therefore, treble damages are warranted under 47 U.S.C. § 227(b)(3).

         53.    Defendants knew or should have known that (a) Plaintiff and the

   other Class members · had not given express invitation or permission for

   Defendants or anyone else to fax advertisements about Defendants' property,


                                              13



                                                                                            EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 14 of 18 PageID #: 18             m
                                                                                            ro
                                                                                            ()

                                                                                            a
                                                                                            ::J
                                                                                            ()
                                                                                            Ill
                                                                                            -<
                                                                                            Tl

   goods, or services, (b) Defendants did not have an established business                  ro
                                                                                            Cl.


   relationship vvith Plaintiff and the other Class members, (c) the Fax and the

   other facsimile advertisements were advertisements, and (d) the Fax and the              (!)
                                                                                            (/j


                                                                                            -.
   other facsimile advertisements did not display the proper opt-out notice.                0
                                                                                            c
                                                                                            ;::+:



          54.    Defendants violated the TCPA by transmitting the Fax to Plaintiff
                                                                                            L
                                                                                            c
                                                                                            ::J
    and substantially similar facsimile adve1iisements to the other Class members           <!>
                                                                                            I\)
                                                                                            0
                                                                                            f\.)
   vvithout obtaining their prior express invitation or     perm~ssion   and by not         0
                                                                                            --'
                                                                                            CJ:J

   displaying the proper opt-out notice required by 47 C.F.R. § 64.12oo(a)(4)(iii).         0
                                                                                            f\.) .
                                                                                            --'



          WHEREFORE, Plaintiff, individually and on behalf of all others similarly

   situated, demands judgment in its favor and against Defendants, jointly and

   severally, as follows:

          a.     certify this action as a class action and appoint Plaintiff as class
                 representative;
          b.     appoint the undersigned counsel as class counsel;
          c.     award damages of $soo per TCPA violation per facsimile pursuant
                 to 47 U.S.C. § 227(a)(3)(B);
          d.     award treble damages up to $i,500 per TCPA violation per
                 facsimile pursuant to 47 U.S.C § 227(a)(3);
          e.     enjoin Defendants from continuing to send TCPA-violating
                 facsimiles pursuant to 47 U.S.C. § 227(a)(3)(A);
          f.     award class counsel reasonable attorneys' fees and all expenses of.
                 this action and require Defendants to pay the costs and expenses of
                 class notice and claim administration;
          g.     award Plaintiff an incentive award based upon its time expended
                 on behalf of the TCPA Class and other relevant factors;.
          h.     award Plaintiff prejudgment interest and costs; and
          i.     grant Plaintiff all other relief deemed just and proper.




                                           14



                                                                                EXHIBIT A
Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 15 of 18 PageID #: 19




                  DOCUMENT PRESERVATION DEMAND
                                                                                           ~
                                                                                           () _
        Plaintiff dema nds that Defendants take affirmative steps to preserve all          ~
                                                                                           ....
  records, lists, electronic databases, or other itemization of telephone or fax           m-
                                                                                           (J)

                                                                                           0
                                                                                           :::;·
  numbers associated v.rith Defendants and the communication or transmittal of             n
                                                                                           c

  advertisements as alleged herein.

  June 201 2018
                                          SCHD'LTZ & ASSOCIATES LLP



                                                 Ronal J. Eisenb g, #48674
                                                 640 Cepi Drive, Suite A
                                                 Chesterfield, MO 63005
                                                 636-537-4645
                                                 Fax: 636-537-2599
                                                 reisenberg@sl-lawyers.com

                                                 Attorney for Plaintiff




                                          15



                                                                               EXHIBIT A
              Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 16 of 18 PageID #: 20
Feb 20 2017 18:05 :23 EST tl1eblueboo:k .com                                   HSG# 27824758 005 j               n _ ___ no •                  nr       00
                                                                                                                                                             ~

                                                                                                - - 1811-CC00613
                                                                                                                            .            .         ..
                                                                                                                           ..                  .
    Request for Proposal                                                                                     .    .   \-        •'. -   . :'       ~




    From: Thrive Construction
    To:   True North Outdoor                                             From: Thrive Construction
                                                                                                                 RFP
          Ken Boegeman                                                         R Alan
          (314) 678-0114                                                          (815) 345-0721 Fax: (847) 906-8686
                                                                                                                                                                 0
                                                                                                                                                                 =;·
                                                                                                                                                                 ()

                               Respond to this RFP by 03102117 using one of the following methods                                                                S.

    Online with QBid ID: CFJXSNKD-FLCJWBHA                                        Offl ine by Fax: (847) 906·8686 (check one and return)
    From: Thrive Constructio n                                                    0   INTERESTED - 1will bid the followin g:                                     c.....
    We request that you view, download and order plans and specifications                                                                                        c
                                                                                                                                                                 ::>
    online_ Go to www.thebluebook.com and logon to BB-Bid with your                                                                                              ro
                                                                                                                                                                 N
    OBid ID above. For assistance, call (888) 303-2243.                                                                                                          0
                                                                                  0   NOT INTERESTED -Incl ude on fut ure RFPs                                   N
                                                                                                                                                                 0

    Status:     Bidding-General Contractor                                        0   NOT INTERESTED -Exclud e from future RFPs                                  co
    Project Information:                                                                                                                                         0
                                                                                                                                                                 N

    Tille:         Oberweis Dairy Store/That Burger Joint
    Type/Struct:   (New) I - Restaurant

    Location:      2105 Veterans Parkway
                   Blom mington, IL 6 1704
    Bids Due:      03/02/i?@ 9:00 AM

    Details:
    Square Footage:        5,500
    Notes:




    Categories Required:
     024100- Demolition Contractors                                               090 120- Drywall Contractors
     0 30120- Concrete Contrs.--Reinforced Concrete                               090131- Tile Contractors
     030180- Concrete Breaking Sawing & Drilli ng                                 090140- Tile/Marble/Terrazzo Contrs. [DBE WBE]
     033500- Concrete Contrs. --Sidewalks/Fl oars/Curbs                           0 90180- Acoustical Contractors
     033533- Stamped Concrete Finishing                                           090190- Painting
     040 100- Mason Contractors                                                   090 195- Painting Contractors [DBE WBE]
     040102- Tuckpointing                  .                                      096500- Resilient Flooring
     040180- Mason Contractors [DBE WBE]                                          097200- Wall Coverings
     050 11 0- Structural Steel                                                   211300- Fire-Suppression Sprinkler Systems
     05011 5- Structural Steel Fabri cators [DBE WBE)                             220100- Plumbing
     050150- Steel Erection                                                       230101- Heating Contractors
     050170- Architectu ral Metal Contractors                                     230102- HVAC-Mechanical
     05017 1- Decorative Ironwork                                                 230130- Air Conditioning Contractors
     06011 0- Carpentry Contractors                                               260100- Electrical Contractors
     062200- Millwork                                                             265613- Lighting Poles and Standards
     062220- Carpentry-Millwork-Cabinetry [DBE WBE]                               283000- Alarm Systems
     064100- Architectural & Cabinet Woodwork                                     310 100- Earthwork
     070140- Roofing and Siding Panels                                            320 101- Paving Contractors
     070151- Roofi ng Contractors                                                 320180- Irrigation Systems
     070155- Roofing Contractors [DBE WBE]                                        320190- Landscaping
     072 400- Exterior Insulation and Finish Systems                              320195- Landscape Contractors [DBE WBE]
     074000- Sidin~ Contractors                                                   321723- Pavement Markings
     076000- Flashin g and Sheet Metal                                            323100- Fences


     Powered by:



          ~BLUE BOOK
                                                                        ""'-
                                                                             "'--------     * Cantin ued Next Pa ge *


                                                              To l earn how to track and man age your project leads through
          Building & Construction                             The Blue Book prsj ect lead system, call BB-Bid support                                   Ex. 1
          N ETWORK®                                           888 303-2243
                                                                                                                            EXHIBIT A
         Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 17 of 18 PageID #: 21
Feb 20 2017 18:05:54 EST thebluebook.com            HSG# 27824758- 005-1  Page 002 Of 003


   084300- Storefronts                                                   323130- Fence Contractors [DBE WBE]
    087100- Door Hardware                                                330 130- Sewer Utilities

   Locat ion(s) of Plans, Specifications and Bid Documents:                                                     (/)
   Internet Access to Plans, Specifications and Bid Documents:
                                                                                                                ()
     Visit this project's "Private Online Planroom " to view, download and order plans and                      :::;
     specifications. Use your OBidlD (see directions above) to access under the "My Leads" iab.                 "'...,(i)
                                                                                                                l.J',
   Additional Internet Access:                                                                                  0
    https://www.dropbox.com/sh/m9b3aofuwxe3x3d/AACz_-tQmfhPYY.1 H39m h lh82a ?dl=O --Planroom Link              ~-
                                                                                                                c



                                                                                                                c_
                                                                                                                c
                                                                                                                ::::>
                                                                                                                co
                                                                                                                N
                                                                                                                _o
                                                                                                                N
                                                                                                                0__..
                                                                                                                CX>

                                                                                                                0
                                                                                                                N




                                                                                                    EXHIBIT A
         Case: 4:18-cv-01712-AGF Doc. #: 1-1 Filed: 10/05/18 Page: 18 of 18 PageID #: 22
Feb 20 2017 18:06:06 EST thebluebook.co111          MSG# 27824758-005- 1  Page 003 Of 003




                                              INVITATION TO BID
                                                                                                                                      0
                                                                                                                                      ::;·
                                                                                                                                      n
        FROM : ThriveConsfruction                                                                                                     c
               2863 We~! 95th Srreet.                                                                                                 0
               Naperville, IL. 60564                                                                                                  ;::·
                                                                                                                                      .I
               !!iri v~f:Y.t}~ 1ruc1 iourncfi; i?ma i I .cqm,                                                                         L.
                                                                                                                                      c
                                                                                                                                      ::I
        Rll~:      Obe1wcis Di1iryrnrnt Burger Joint                                                                                  (I)
                                                                                                                                      N
                   2105 Velernns Park.way                                                                                             0

                   Bloomington,      rL.   61704                                                                                      N
                                                                                                                                      0
                                                                                                                                      co




        DUE DATE: March 2"" at 91m1

        Project Descripti on:
        Old Corio~ O'Kell.y's construction ofo new restnurnnt with drive-thrn to incl.ude: demolition, concrete, 1m1rnnry,
        :ispha lt, l11ndsc<1 ping, roofing, s torefrollt, p lumhing, electrical.. HVAC, tile, painting, wn ll covering, carpentry.
        act)t1stical ceiling. coring.

        I t c ni~ to note:

                   NA

         Please indicate if you will be bidding on this project nnd fax this back to (847) 906-8686 or em uH
         chciv~rncjionr<\~i;J.gmail~~)m and we will emo.il plan~ right away.

         _ _ Yes,.l will be Bidding

         B usini:~s   Name_._ _ _ _ _ __ _

         Contact Name              ______ _omcc_ _______Ccll._ _ _ _ _ _ __




    "•*PLEASE NO PH.ONE CALLS, YOU WILL GET A QUICKER ANSWER
                          EMAILING US**

                             THANK YOU FOR YOUR TIME AND BIDDING




                                                                                                                          EXHIBIT A
